
	

113 S152 IS: America Needs Eielson Air Force Base Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 152
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of the Air Force to retain the
		  current leadership rank, aircraft, and core functions of the 354th Fighter Wing
		  and the 18th Aggressor Squadron at Eielson Air Force Base and to require
		  reports on proposed activities at such installation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the America Needs Eielson Air Force
			 Base Act of 2013.
		2.Retention of
			 leadership rank, aircraft, and core functions of the 354th Fighter Wing and the
			 18th Aggressor Squadron at Eielson Air Force Base, AlaskaThe Secretary of the Air Force shall retain
			 the current leadership rank, aircraft, and core functions of the 354th Fighter
			 Wing and the 18th Aggressor Squadron at Eielson Air Force Base, Alaska, with
			 the same integrated mission elements, responsibilities, and capabilities as
			 existed as of November 1, 2011, until the later of—
			(1)the date that is
			 180 days after the National Commission on the Structure of the Air Force
			 submits to the congressional defense committees the report required under
			 section 363 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239); and
			(2)the date the
			 Secretary of Defense submits to the congressional defense committees the report
			 required under section 3(a).
			3.Additional
			 reports required
			(a)Report on
			 strategic importance
				(1)In
			 generalThe Secretary of
			 Defense, in consultation with the Secretary of Homeland Security, shall submit
			 to the congressional defense committees a report on the strategic importance of
			 Eielson Air Force Base.
				(2)ContentThe
			 report required under paragraph (1) shall include—
					(A)an analysis of
			 the strategic value of Eielson Air Force Base to operations in the Pacific Area
			 of Responsibility and elsewhere; including the geographic advantage of Eielson
			 Air Force Base in global deployment of airpower, military personnel, and
			 logistical support;
					(B)the usefulness of
			 Eielson Air Force Base to potential future missions, including military and
			 humanitarian missions in a changing Arctic region;
					(C)the basing of
			 F–35 aircraft;
					(D)the potential for
			 relocation of combat coded aircraft from overseas bases;
					(E)maintenance and
			 expansion of the North Pacific air refueling bridge;
					(F)remote piloted
			 vehicle basing; and
					(G)proximity of
			 Eielson Air Force Base to the Joint Pacific Alaska Range Complex.
					(b)Environmental
			 Impact Statement and Record of Decision
				(1)In
			 generalThe Secretary of the
			 Air Force may not change the aircraft or core functions of the 354th Fighter
			 Wing and the 18th Aggressor Squadron at Eielson Air Force Base, Alaska, or the
			 integrated mission elements, responsibilities, and capabilities that existed at
			 such installation as of November 1, 2011, until the completion of an
			 Environmental Impact Statement and a Record of Decision relating to the
			 proposed changes.
				(2)Consideration
			 of strategic importance report informationThe Environmental
			 Impact Statement shall assess the information submitted in the report required
			 under subsection (a) and the Record of Decision shall reconcile the action
			 decided upon with the findings of the report.
				4.Congressional
			 defense committees definedIn
			 this Act, the term congressional defense committees has the
			 meaning given the term in section 101 of title 10, United States Code.
		5.Rule of
			 constructionNothing in this
			 Act shall be construed to relieve the Secretary of the Air Force of the
			 obligation to comply with any other conditions precedent in law or regulation
			 which govern any proposed modification to current operations at Eielson Air
			 Force Base after the dates referred to in sections 2 and 3.
		
